DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 and 1/28/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,977,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,977,517.
Claim 1:
U.S. Patent No. 10,977,517 anticipated:
A method of generating log data that includes a plurality of records, in which information detected through image recognition processing on a plurality of image frames is recorded, the method comprising: 
detecting objects in each of the image frames through the image recognition processing (claim 1, column 13 lines 56-57); 
generating a record including a total number of objects detected in each of the image frames (claim 1, column 13 lines 58-61); and 
adding metadata related to the detected objects to a corresponding record when the total number of objects is equal to or greater than one, wherein when the total number of objects is zero, the metadata related to the detected objects is not added to the record (claim 1, column 13 lines 62-67).  

Claim 2:
 U.S. Patent No. 10,977,517 anticipated:
The method according to claim 1, further comprising adding the total number of objects for each object classification to the corresponding record when the total number of objects is equal to or greater than one (claim 2, column 14 lines 1-4).  

Claim 3:
U.S. Patent No. 10,977,517 anticipated:
The method according to claim 1, wherein a sequence of metadata in the log data is determined based on at least one of a recognition frequency and a detection score of each object (claim 3, column 14 lines 5-8).  

Claim 4:
U.S. Patent No. 10,977,517 anticipated: 
The method according to claim 1, further comprising: changing a sequence of metadata in the log data in a predetermined period based on at least one of a recognition frequency and a detection score of each object in the predetermined period; and recording information of the sequence in a sequence table (claim 4, column 14 lines 9-14).  
Claim 5:
U.S. Patent No. 10,977,517 anticipated:
The method according to claim 1, further comprising: measuring a search speed of the log data with a predetermined search query based on tag information included in the log data; and changing the tag information when the search speed is lower than a predetermined value (claim 5, column 14 lines 15-21).  

Claim 6:
U.S. Patent No. 10,977,517 anticipated:
The method according to claim 1, wherein: at least a part of object classifications is hierarchized; and solely when a detection score of image recognition processing related to a higher hierarchical object classification is equal to or greater than a predetermined value, image recognition processing related to a lower hierarchical object classification of the higher hierarchical object classifications is executed (claim 6, column 14 lines 22-29).  

Claim 7:
U.S. Patent No. 10,977,517 anticipated:
A non-transitory computer-readable medium storing a program that causes a computer functioning as an information processing device configured to generate log data including a plurality of records, in which information detected through image recognition processing on a plurality of image frames is recorded, to execute processing, the processing comprising (claim 7, column 14 lines 30-37): 
detecting objects in each of the image frames through the image recognition processing (claim 7, column 14 lines 38-39); 
generating a record including a total number of objects detected in each of the image frames (claim 7, column 14 lines 40-44); and 
adding metadata related to the detected objects to a corresponding record when the total number of objects is equal to or greater than one, wherein when the total number of objects is zero, the metadata related to the detected objects is not added to the record (claim 7, column 14 lines 45-49).  

Claim 8:
U.S. Patent No. 10,977,517 anticipated:
The non-transitory computer-readable medium according to claim 7, further comprising adding the total number of objects for each object classification to the corresponding record when the total number of objects is equal to or greater than one (similarly to claim 2, column 14 lines 1-4).  

Claim 9:
U.S. Patent No. 10,977,517 anticipated:
The non-transitory computer-readable medium according to claim 7, wherein a sequence of metadata in the log data is determined based on at least one of a recognition frequency and a detection score of each object (similarly to claim 3, column 14 lines 5-8).  

Claim 10:
U.S. Patent No. 10,977,517 anticipated:
The non-transitory computer-readable medium according to claim 7, further comprising: changing a sequence of metadata in the log data in a predetermined period based on at least one of a recognition frequency and a detection score of each object in the predetermined period; and recording information of the sequence in a sequence table (similarly to claim 4, column 14 lines 9-14).  
Claim 11:
U.S. Patent No. 10,977,517 anticipated:
The non-transitory computer-readable medium according to claim 7, further comprising: measuring a search speed of the log data with a predetermined search query based on tag information included in the log data; and changing the tag information when the search speed is lower than a predetermined value (similarly to claim 5, column 14 lines 15-21).  

Claim 12:
U.S. Patent No. 10,977,517 anticipated:
The non-transitory computer-readable medium according to claim 7, wherein: at least a part of object classifications is hierarchized; and solely when a detection score of image recognition processing related to a higher hierarchical object classification is equal to or greater than a predetermined value, image recognition processing related to a lower hierarchical object classification of the higher hierarchical object classifications is executed (similarly to claim 6, column 14 lines 22-29).  

Claim 13:
U.S. Patent No. 10,977,517 anticipated:
A data structure of log data including information detected through image recognition processing on a plurality of image frames, the data structure comprising a plurality of records corresponding to the image frame, wherein (claim 8, column 14 lines 50-53): 
each record includes a total number of objects detected in each of the image frames (claim 8, column 14 lines 54-56); and 
a record in which the total number of objects is equal to or greater than one includes metadata related to the detected objects (claim 8, column 14 lines 57-59), and 
a record in which the total number of objects is zero includes no metadata (claim 8, column 14 lines 60-61).  

Claim 14:
U.S. Patent No. 10,977,517 anticipated:
The data structure according to claim 13, wherein the total number of objects for each object classification is added to the corresponding record when the total number of objects is equal to or greater than one (similarly to claim 2, column 14 lines 1-4).  

Claim 15:
U.S. Patent No. 10,977,517 anticipated:
The data structure according to claim 13, wherein a sequence of metadata in the log data is determined based on at least one of a recognition frequency and a detection score of each object (similarly to claim 3, column 14 lines 5-8).  

Claim 16: 
U.S. Patent No. 10,977,517 anticipated:
The data structure according to claim 13, wherein: a sequence of metadata in the log data in a predetermined period is changed based on at least one of a recognition frequency and a detection score of each object in the predetermined period; and information of the sequence is recorded in a sequence table (similarly to claim 4, column 14 lines 9-14).  



Claim 17:
U.S. Patent No. 10,977,517 anticipated:
The data structure according to claim 13, wherein: a search speed of the log data with a predetermined search query is measured based on tag information included in the log data; and the tag information is changed when the search speed is lower than a predetermined value (similarly to claim 5, column 14 lines 15-21).  

Claim 18”
U.S. Patent No. 10,977,517 anticipated:
The data structure according to claim 13, wherein: at least a part of object classifications is hierarchized; and solely when a detection score of image recognition processing related to a higher hierarchical object classification is equal to or greater than a predetermined value, image recognition processing related to a lower hierarchical object classification of the higher hierarchical object classifications is executed (similarly to claim 6, column 14 lines 22-29).  

Claim 19:
U.S. Patent No. 10,977,517 anticipated:
A data structure of log data that is used in an information processing system including a vehicle and a server, and includes information detected through image recognition processing on a plurality of image frames, the data structure comprising a plurality of records corresponding to the image frame, wherein (claim 9, column 14 lines 62-67): 
each record includes a total number of objects detected in each of the image frames (claim 9, column 15 lines 1-3); and 
the vehicle adds metadata related to the detected objects to a corresponding record when the total number of objects is equal to or greater than one and adds no metadata when the total number of objects is zero (claim 9, column 15 lines 4-8).  

Claim 20:
U.S. Patent No. 10,977,517 anticipated:
The data structure according to claim 19, wherein the total number of objects for each object classification is added to the corresponding record when the total number of objects is equal to or greater than one (similarly to claim 2, column 14 lines 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656